FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D17-3429
                  _____________________________

WILLIAM J. BUCK,

    Appellant,

    v.

JULIE L. JONES, Secretary,
Florida Department of
Corrections,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Leon County.
John C. Cooper, Judge.

                        November 13, 2018

PER CURIAM.

     William J. Buck received a disciplinary report for possession
of stimulants, and after denial of his grievance by the institution,
he sought review with the Department of Corrections but his
grievance appeal was returned to him as untimely. He petitioned
the circuit court to compel the Department of Corrections to
comply with its own rules regarding timeliness, but the circuit
court denied relief. His certiorari petition in this Court is treated
as an appeal. See Rivera v. Moore, 825 So. 2d 505, 506 (Fla. 1st
DCA 2002) (“Appellant’s petition filed in the trial court sought to
compel the Department to comply with its own rules. . . . [T]his
matter is appropriately treated as an appeal”).
     Inmates have a clear legal right to a response to a timely-
appealed grievance challenging a disciplinary report. Waters v.
Department of Corrections, 144 So. 3d 613, 615 n.3 (Fla. 1st DCA
2014) (“An inmate has a due process right to the agency complying
with its own rules”; “[t]his includes ensuring the Department
complies with inmate grievance rules.”); Hoever v. Fla. DOC, 156
So. 3d 543, 544 (Fla. 1st DCA 2015) (“[A]ppellant had the right to
a response to his timely grievance appeal challenging his
disciplinary report.”).

     Buck’s grievance appeal was timely submitted, as indicated
by the dated grievance appeal and the legal mail date stamp from
the Department; indeed, the Department concedes it was timely
under Waters, 144 So. 3d 613 (finding the Department failed to
rebut dated grievance appeal and legal mail stamp, which was
evidence of timeliness) and Hoever, 156 So. 3d 543 (finding the
Department failed to rebut the presumption that the grievance
appeal was timely mailed).

    Accordingly, we reverse the circuit court’s dismissal of
Appellant’s Petition for Writ of Mandamus and remand for entry
of an order compelling the Secretary of the Department of
Corrections to consider the merits of Appellant’s grievance appeal.

    REVERSE and REMAND.

WETHERELL, MAKAR, and KELSEY, JJ., concur.
              _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

William J. Buck, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Brett Coleman, Assistant
Attorney General, Tallahassee, for Appellee.




                                2